                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRADESHIFT, INC.,                                 Case No. 20-cv-01294-RS (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 92
                                  10       BUYERQUEST, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Tradeshift moves to compel BuyerQuest to re-produce its CEO, Jack Mulloy, as its Rule
                                  14   30(b)(6) witness on topics 4-7 and 141 and to pay Tradeshift’s fees and costs in bringing this
                                  15   motion. ECF No. 92. Acknowledging that Rule 30 allows a deposing party to pick either the
                                  16   witness or the topics, but not both, in a footnote Tradeshift states that it would accept a different
                                  17   witness who is knowledgeable about these topics. Id. at 2 n.1. BuyerQuest argues that Mulloy
                                  18   was fully knowledgeable on topics 4-7 and that topic 14 was objectionable.
                                  19           Notwithstanding that Tradeshift violated the Court’s Discovery Standing Order by
                                  20   including a four-and-half page argument section in what was supposed to have been a joint
                                  21   discovery letter brief not to exceed five pages, the Court will consider Tradeshift’s arguments on
                                  22   the merits.
                                  23           Topics 4-7. Topic 4 is communications between BuyerQuest and Smucker regarding
                                  24   Tradeshift. Topic 5 is communications between BuyerQuest and Smucker about plans for
                                  25   BuyerQuest to take over the project. Topic 6 is communications between BuyerQuest and
                                  26   Smucker about Smucker’s right to terminate its contact with Tradeshift. Topic 7 is presentations
                                  27

                                  28
                                       1
                                        The cover page to this joint discovery letter brief also references topics 1 and 2, but Tradeshift’s
                                       section of the letter brief does not discuss topics 1 and 2.
                                   1   made by or to BuyerQuest or Smucker about plans for BuyerQuest to take over the project. These

                                   2   are acceptable Rule 30(b)(6) deposition topics, as they each describe “with reasonable particularity

                                   3   the matters for examination.” Fed. R. Civ. Proc. 30(b)(6).

                                   4          For topics 4-7, Tradeshift’s argument is strange. Tradeshift argues that Mulloy did not put

                                   5   in sufficient effort to prepare for his deposition, citing excerpts of his deposition testimony

                                   6   collected in Exhibit 2 to the letter brief. However, Tradeshift does not identify any substantive

                                   7   question related to topics 4-7 that Mulloy was unable to answer. For its part, BuyerQuest

                                   8   compiles in Exhibit 5 more than 120 pages of Mulloy’s testimony, with highlighted questions and

                                   9   answers showing that Mulloy provided extensive testimony concerning topics 4-7.

                                  10          Tradeshift presents argument as if there is some sort of inflexible rule that a 30(b)(6)

                                  11   witness must put in a minimum of X hours to prepare for the deposition, and must review at least

                                  12   Y documents to prepare, and must obtain factual information from at least Z other people to
Northern District of California
 United States District Court




                                  13   prepare. But there is no such rule. The amount of preparation that is necessary for a Rule 30(b)(6)

                                  14   deposition depends on the nature of the topics and what information the witness already knows or

                                  15   can remember. And, more to the point, the way to show that the witness was unprepared is to

                                  16   show that he couldn’t answer questions fairly within the scope of the noticed topics. Tradeshift

                                  17   has not made that showing for topics 4-7. With respect to topics 4-7, Tradeshift’s sole attempt at

                                  18   this showing occurs on page 4 of the letter brief:

                                  19                  Because he had not sufficiently prepared, Mr. Mulloy could not
                                                      answer even basic questions about known discussions between
                                  20                  BuyerQuest and Smucker disparaging Tradeshift and discussing plans
                                                      to replace Tradeshift with BuyerQuest. For example, when
                                  21                  discussing a presentation (Mulloy Tr. Ex. 79) that BuyerQuest made
                                                      to Smucker about why Tradeshift should be replaced by BuyerQuest
                                  22                  (a colloquy squarely within Topic Nos. 4-5 and 7) and asked what he
                                                      did to prepare, Mr. Mulloy could only say he had reviewed “a lot of
                                  23                  different documents” before providing a non-sensical response about
                                                      reading a document to prepare that even he said would not have
                                  24                  helped him prepare. Ex. 2 at 245:2-246:8 (emphasis added).
                                  25   The Court emphasizes the words “and asked what he did to prepare” because that is indeed what

                                  26   that page of testimony was about – the steps Mulloy took to prepare for his deposition, not

                                  27   substantive questions about topics 4-7. Thus, while Tradeshift complains that Mulloy did not do a

                                  28   lot to prepare for the deposition, it has not shown that his preparation was inadequate because it
                                                                                            2
                                   1   has not identified any questions within the scope of topics 4-7 that he could not answer.

                                   2            Topic 14. This topic is: “The factual bases for the affirmative defenses in BuyerQuest’s

                                   3   answer in this action.”2 This topic fails the “reasonable particularity” requirement in Rule

                                   4   30(b)(6). It does not describe any factual matter at all, but instead improperly calls for legal

                                   5   contentions from a lay witness. See Howard v. HMK Holdings, LLC, 2018 WL 3642131, *5 n.8

                                   6   (C.D. Cal. June 11, 2018) (asking deposition witness to make a “law-to-fact application that is

                                   7   beyond the competence of most lay persons,” “by memory and on the spot” without the aid of

                                   8   counsel is improper) (citation omitted). Rules 33 and 36 provide that interrogatories and requests

                                   9   for admission can request the application of law to fact, but Rule 30 does not provide for that

                                  10   concerning depositions.

                                  11            The Court can imagine a litigant noticing an improper 30(b)(6) deposition topic but then

                                  12   attempting to salvage it in a deposition. For example, the topic “the factual bases for your fraud
Northern District of California
 United States District Court




                                  13   affirmative defense” would be an improper legal contention topic. But a skilled questioning

                                  14   attorney might be able to avoid a discovery dispute by asking factual questions that the witness

                                  15   might very well be able to answer, such as “Do you think you were tricked into entering into this

                                  16   contract? Why do you feel that way?”

                                  17            That sure isn’t what happened here. Take look at page 277 of Mulloy’s deposition:

                                  18                    Can you identify or recite for me the facts that support each of
                                                        BuyerQuest’s affirmative defenses?
                                  19
                                                        A.     Can you be more specific?
                                  20
                                                        Q.      Sure. Topic 14 on which you are designated is “The factual
                                  21                    bases for the affirmative defenses in BuyerQuest’s answer in this
                                                        action.”
                                  22
                                                        What are the factual bases for the affirmative defenses in
                                  23                    BuyerQuest’s answer in this action?
                                  24            This effort was repeated on page 297:

                                  25                    Have you reviewed BuyerQuest’s affirmative defenses in this
                                                        litigation?
                                  26
                                                        A.     Yes.
                                  27

                                  28   2
                                           BuyerQuest asserts 21 affirmative defenses in this answer. ECF No. 37.
                                                                                          3
                                   1                  Q.      And are you prepared to describe the factual basis for each of
                                                      the affirmative defenses?
                                   2
                                                      A.     Not without them in front of me, no.
                                   3
                                                      Q.      Okay. One of BuyerQuest’s affirmative defenses is that it
                                   4                  asserts that Tradeshift misrepre – made certain misrepresentations to
                                                      Smucker that essentially voided the Smucker agreement.
                                   5
                                                      What are the facts that support that affirmative defense?
                                   6
                                                      Mr. Phillips: Objection. Calls for a legal conclusion and lacks
                                   7                  foundation.
                                   8                  The Witness: Tradeshift was misleading with respect to their
                                                      fundraising, their financials, their number of customers, and their
                                   9                  product.
                                  10                  By Ms. Van Zant:
                                  11                  Q.     And is that a complete statement of the factual bases in
                                                      support of the misrepresentation affirmative defense?
                                  12
Northern District of California




                                              These questions were improper. Topic 14 improperly sought legal contentions from a lay
 United States District Court




                                  13
                                       witness, and during the deposition Tradeshift leaned into that impropriety by phrasing its
                                  14
                                       questions purely in terms of legal contentions.
                                  15
                                              Accordingly, for the foregoing reasons, Tradeshift’s motion to compel is denied.
                                  16
                                              IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: June 2, 2021
                                  19

                                  20                                                                THOMAS S. HIXSON
                                                                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
